Citation Nr: 0825809	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-28 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction of the veteran's disability rating for 
prostate cancer, from 100 percent to 60 percent, effective 
October 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

In February 2008, the veteran's accredited representative 
raised the issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for residuals of a shell fragment wound of 
the chest.  These issues have not been developed for 
appellate review and are therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO reduced the 
disability evaluation from 100 percent to 40 percent, 
effective October 1, 2005.  Subsequently, in a November 2005 
rating decision, the RO retroactively changed the reduction 
to 60 percent, effective October 1, 2005.

2.  The RO's decision to reduce the evaluation for prostate 
cancer from 100 percent to 60 percent was supported by the 
evidence contained in the record at the time of the reduction 
and was made in compliance with applicable due process laws 
and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for 
service-connected prostate cancer from 100 percent to 60 
percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 
4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to the reduction of the disability 
evaluation, a letter dated in March 2005 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in March 2006, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board notes that in February 2008 records 
were received from the veteran via a Congressional 
representative.  While these records have not been previously 
reviewed by the RO and the veteran did not submit a waiver 
with them, the records deal exclusively with the issues of 
entitlement to service connection for PTSD and entitlement to 
service connection for residuals of a shell fragment wound of 
the chest.  As these issues are not currently before the 
Board and the records have no relevance to the issue on 
appeal, there is no prejudice to the veteran by proceeding 
with the claim without a waiver of agency of original 
jurisdiction review.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a September 
2005 statement of the case.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Service connection for prostate cancer was granted by an 
October 2004 rating decision and a 100 percent evaluation was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
effective March 19, 2004.  In a March 2005 rating decision, 
the RO proposed reducing the veteran's disability evaluation 
from 100 percent to 40 percent.  In a July 2005 rating 
decision, the RO reduced the disability evaluation from 100 
percent to 40 percent, effective October 1, 2005.  
Subsequently, in a November 2005 rating decision, the RO 
retroactively changed the reduction to 60 percent, effective 
October 1, 2005.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a March 19, 2005, 
rating decision and a March 24, 2005 letter to the veteran, 
the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in a July 11, 2005 letter 
and the effective date of the reduction was October 1, 2005.  
As such, the RO satisfied the requirements by allowing a 60 
day period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the veteran's 100 percent disability 
evaluation was awarded effective March 19, 2004, and was 
reduced effective October 1, 2005, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 
3.344(c), a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation.

Under Diagnostic Code 7528, a 100 percent evaluation is 
assigned for malignant neoplasms of the genitourinary system.  
A Note following Diagnostic Code 7528 provides that following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals, as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the medical evidence of record shows that the 
veteran's prostate cancer was successfully treated and that 
surgical, X-ray, antineoplastic chemotherapy, and other 
therapeutic procedures ceased more than 6 months prior to a 
March 2005 VA medical examination.  The medical evidence of 
record does not show that there has been a local reoccurrence 
or metastasis of the veteran's prostate cancer.  Accordingly, 
a 100 percent evaluation is no longer warranted under 
Diagnostic Code 7528 and the disability must be rated on its 
residuals.  See Id.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. § 4.115a.  However, urinary 
frequency provides for a maximum rating of 40 percent and 
obstructed voiding provides for a maximum rating of 30 
percent.  Id.  Accordingly, an evaluation in excess of 60 
percent cannot be assigned based on these provisions.  Under 
the provisions for urine leakage, a rating of 60 percent is 
assigned for a voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  Id.  A 60 percent 
evaluation is the highest evaluation available under these 
provisions and is the basis for the currently assigned 
evaluation.  Accordingly, an evaluation in excess of 60 
percent is not warranted for voiding dysfunction.

Under the provisions for renal dysfunction, a rating of 80 
percent is assigned for persistent edema and albuminuria with 
BUN 50 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  Id.  However, the 
medical evidence of record does not show, and the veteran has 
not contended, that he has any residual renal dysfunction, 
let alone at a level sufficient to warrant an 80 percent 
evaluation.  Accordingly, an evaluation in excess of 60 
percent is not warranted for renal dysfunction.

The veteran repeatedly cites 2 separate residuals of his 
prostate cancer which greatly impact his life.  The first is 
urinary incontinence which, as noted above, has already been 
assigned to the veteran at the highest possible evaluation.  
The second is sexual dysfunction.  In this regard, the Board 
notes that the veteran is already in receipt of special 
monthly compensation for loss of use of a creative organ 
under 38 C.F.R. § 3.350(a) (2007).  This additional 
compensation was awarded effective April 21, 2004 and has 
never been reduced or discontinued.  Accordingly, the veteran 
is already being compensated for his sexual dysfunction and 
awarding further compensation for this symptomatology would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2007); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  There is no indication in the 
record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected prostate 
cancer since October 1, 2005, and the reported manifestations 
of the disability are not in excess of those contemplated by 
the schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's service-
connected prostate cancer.

In summary, the medical evidence of record shows that 
surgical, X-ray, antineoplastic chemotherapy, and other 
therapeutic procedures for the veteran's prostate cancer have 
ceased and there has been no local reoccurrence or metastasis 
of the disability.  As such, the rating criteria require that 
the 100 percent evaluation be discontinued and that the 
veteran be rated on the basis of the residual symptoms.  As 
the veteran is already in receipt of the highest possible 
evaluation for urinary incontinence and the medical evidence 
of record does not show that he has renal dysfunction 
sufficient to warrant an 80 percent evaluation, the RO's 
reduction of the evaluation for prostate cancer was proper. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 60, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

The rating reduction for prostate cancer from 100 percent to 
60 percent was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


